DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-24 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2022 and on 09/08/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2015/0262441) in view of Ramnani (US 2014/0066044).
Regarding claim 16,
KIM teaches a delivery device comprising: 
information transmitting circuitry configured to deliver key information as first information to a first portable terminal possessed by a user, the first information being associated with an object equipped with a control device, the control device performing a predetermined control to the object when the control device receives the first information from an external terminal ([0137] teaches operation 610 in fig. 6, wherein the first device 20 receives information about at least one function, performed by the smart key 10, of controlling a vehicle (hereinafter, referred to as "function information"), from the smart key 10); and 
a processor configured to add second information to the first information that is delivered to the first portable terminal ([0138] teaches operation 620, wherein the first device 20 sets a usage restriction for the at least one function and adds the at least one usage restriction (i.e., second information), to the function information (i.e., first information)) , 
the processor further adds fourth information to the first information when the processor adds the second information to the first information, the fourth information being information that restricts use of the first information by the second portable terminal (As previously indicated, [0138] teaches that the first device 20 sets a usage restriction for the at least one function wherein each of the functions is capable of controlling operations of the to-be-controlled device 40, and adds the usage restrictions to the function information received from the smart key 10. Since Kim teaches more than one usage restriction may be added, Kim therefore teaches that a second information and a fourth information may be added to the function information),
 the object is a movable body (see vehicle 40 in fig. 1), and 
the fourth information contains information that restricts a region in which the second portable terminal is allowed to validly use the first information([0138] teaches that the usage restriction may be  a condition that limits the environment where the second device 30 is able to use the functions capable of controlling operations of the to-be-controlled device 40. Said restriction which limits the environment where the second device may control the object, is interpreted as corresponding to the “fourth information”).
Kim fails to expressly teach that the second information is information that allows the first information to be transferred between the first portable terminal and a second portable terminal possessed by a third-party without the delivery device.
RAMNANI teaches an information generation unit (206a) configured to add second information to the first information that is delivered to the first portable terminal (202/204 in [0041]), the second information being information that allows the first information to be transferred between the first portable terminal (202/204 per [0041]) and a second portable terminal possessed by a third-party (204/202 per [0041]) without the server (206) ([0079] teaches that server 206 sends verifying information to 202 and 204, which permits the direct exchange of information between device 202 and device 204 as a one-to-one encounter).
Before the effective filing date of the invention, it would have been obvious to modify the Kim device, per the teachings of Ramnani, allowing for selective terminal-to-terminal communication thus selectively inhibiting or permitting the direct exchange of information between terminal devices when a vehicle owner finds it useful to share key information with a secondary device. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11, 151, 815 to SUZUKI.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
Regarding claim 1,
	Claim 1 of Suzuki teaches a key information sharing system that allows key information as first information to be shared, the first information being associated with an object equipped with a control device, the control device performing a predetermined control to the object when the control device receives the first information from an external terminal, the key information sharing system comprising: 
a server configured to deliver the first information; and 
a first portable terminal possessed by a user, the first portable terminal configured to receive the first information delivered from the server, wherein 
the server includes a processor configured to add second information to the first information that is delivered to the first portable terminal, the second information being information that allows the first information to be transferred between the first portable terminal and a second portable terminal possessed by a third-party without the server,
 the first portable terminal includes a terminal-to-terminal communication interface circuit configured to transmit the first information to the second portable terminal in response to an input operation by the user, when the first portable terminal receives the first information to which the second information has been added, from the server, 
the processor of the server further adds fifth information (see “fifth information of claim 1) to the first information when the processor of the server adds the second information to the first information, the fifth information being information that allows the first information to be transferred only between the first portable terminal and a particular second portable terminal belonging to a particular group without the server; and 
the first portable terminal transmits the first information only to the particular second portable terminal, when the first portable terminal receives the first information to which the second information and the fifth information have been added, from the server.
Regarding claim 2,
Claim 2 of Suzuki teaches a the key information sharing system according to claim 1, wherein: the processor of the server further adds third information to the first information when the processor of the server adds the second information to the first information, the third information being information that restricts the predetermined control that is allowed to be performed to the object when the control device receives the first information; and the first portable terminal transmits the first information to which the third information has been added from the terminal-to-terminal communication interface circuit to the particular second portable terminal, when the first portable terminal receives the first information to which the second information, the third information, and the fifth information have been added, from the server.
Regarding claim 3,
Claim 1 of Suzuki teaches a key information sharing system according to claim 1, wherein the processor of the server sets a restriction content for the predetermined control, based on a function restriction request transmitted from the first portable terminal to the server, and adds third information to the first information, the restriction content being contained in the third information.
Regarding claim 4,
Claim 3 of Suzuki teaches a key information sharing system according to claim 1, wherein: the processor of the server further adds fourth information to the first information when the processor of the server adds the second information to the first information, the fourth information being information that restricts use of the first information by the particular second portable terminal; and the first portable terminal transmits the first information to which the fourth information has been added from the terminal-to-terminal communication interface circuit to the particular second portable terminal, when the first portable terminal receives the first information to which the second information, the fourth information, and the fifth information have been added, from the server.

Regarding claim 5,
Claim 4 of Suzuki teaches the key information sharing system according to claim 4, wherein the processor of the server sets a restriction content for the first information, based on a use restriction request transmitted from the first portable terminal to the server, and adds the fourth information to the first information, the restriction content being contained in the fourth information.
Regarding claim 6,
Claim 8 of Suzuki teaches the key information sharing system according to claim 1, wherein the processor of the server generates the fifth information based on information about the particular second portable terminal that is transmitted from the first portable terminal to the server, and adds the fifth information to the first information.
Regarding claim 7,
Claim 9 of Suzuki teaches the key information sharing system according to claim 3, wherein: the first portable terminal further includes a processor configured to register a plurality of second portable terminals while grouping the plurality of the second portable terminals into a plurality of groups, and the first portable terminal sets the restriction content in the function restriction request for each of the groups and transmits the function restriction request to the server; and the processor of the server adds the third information corresponding to the function restriction request set for each of the groups, to the first information.
Regarding claim 8,
Claim 5 of Suzuki teaches the key information sharing system according to claim 5, wherein: the first portable terminal further includes a processor configured to register a plurality of second portable terminals while grouping the plurality of the second portable terminals into a plurality of groups, and the first portable terminal sets the restriction content in the use restriction request for each of the groups and transmits the use restriction request to the server; and the processor of the server adds the fourth information corresponding to the use restriction request set for each of the groups, to the first information.
Regarding claim 9,
Claim 10 of Suzuki teaches the key information sharing system according to claim 1, wherein the first portable terminal adds third information to the first information, and transmits the first information to which the third information has been added, to the particular second portable terminal, when the first portable terminal receives the first information to which the second information and fifth information have been added, from the server, the third information being information that restricts the predetermined control that is allowed to be performed to the object when the control device receives the first information.
Regarding claim 10,
Claim 12 of Suzuki teaches the key information sharing system according to claim 1, wherein the first portable terminal adds fourth information to the first information, and transmits the first information to which the fourth information has been added, to the particular second portable terminal, when the first portable terminal receives the first information to which the second information and the fifth information have been added, from the server, the fourth information being information that restricts use of the first information in the control device.
Regarding claim 11,
Claim 11 of Suzuki teaches the key information sharing system according to claim 10, wherein the first portable terminal includes a processor configured to register a plurality of second portable terminals while grouping the plurality of the second portable terminals into a plurality of groups, and the first portable terminal sets a restriction content that is contained in the third information, for each of the groups.
Regarding claim 12,
Claim 13 of Suzuki teaches the key information sharing system according to claim 10, wherein the first portable terminal includes a processor configured to register a plurality of second portable terminals while grouping the plurality of the second portable terminals into a plurality of groups, and the first portable terminal sets a restriction content that is contained in the fourth information, for each of the groups.
Regarding claim 13,
Claim 6 of Suzuki teaches the key information sharing system according to claim 4, wherein the fourth information contains information that restricts a use period or a number of times of use in which the second portable terminal is allowed to validly use the first information.
Regarding claim 14,
Claim 7 of Suzuki teaches the key information sharing system according to claim 4, wherein: the object is a movable body; and the fourth information contains information that restricts a region in which the second portable terminal is allowed to validly use the first information.
Regarding claim 15,
Claim 14 of Suzuki teaches the key information sharing system according to claim 1, wherein: the object is a vehicle; and the predetermined control includes a locking-unlocking control for the vehicle and a control of putting a driving source of the vehicle into a drivable state.
Regarding claims 16 and 24,
Claim 15 of Suzuki teaches a delivery device comprising:
information transmitting circuitry configured to deliver key information as first information to a first portable terminal possessed by a user, the first information being associated with an object equipped with a control device, the control device performing a predetermined control to the object when the control device receives the first information from an external terminal; and 
a processor configured to add second information to the first information that is delivered to the first portable terminal, the second information being information that allows the first information to be transferred between the first portable terminal and a second portable terminal possessed by a third-party without the delivery device, wherein 
the processor further adds fourth information (see the “fourth information” of claim 1) to the first information when the processor adds the second information to the first information, the fourth information being information that restricts use of the first information by the second portable terminal, 
the object is a movable body, and 
the fourth information contains information that restricts a region in which the second portable terminal is allowed to validly use the first information.
Regarding claim 17,
Claim 16 of Suzuki teaches the delivery device according to claim 16, wherein the processor further adds third information to the first information when the processor adds the second information to the first information, the third information being information that restricts the predetermined control that is allowed to be performed to the object when the control device receives the first information.
Regarding claim 18,
Claim 15 of Suzuki teaches the delivery device according to claim 16, wherein the processor sets a restriction content for the predetermined control, based on a function restriction request transmitted from the first portable terminal, and adds third information to the first information, the restriction content being contained in the third information.
Regarding claim 19,
Claim 17 of Suzuki teaches the delivery device according to claim 16, wherein the processor sets a restriction content for the first information, based on a use restriction request transmitted from the first portable terminal, and adds the fourth information to the first information, the restriction content being contained in the fourth information.
Regarding claim 20,
Claim 18 of Suzuki teaches the delivery device according to claim 16, wherein the fourth information contains information that restricts a use period or a number of times of use in which the second portable terminal is allowed to validly use the first information.
Regarding claim 21,
Claim 19 of Suzuki teaches the delivery device according to claim 16, wherein the processor further adds fifth information to the first information when the processor adds the second information to the first information, the fifth information being information that allows the first information to be transferred only between the first portable terminal and a particular second portable terminal belonging to a particular group without the delivery device.
Regarding claim 22,
Claim 20 of Suzuki teaches the delivery device according to claim 21, wherein the processor generates the fifth information based on information about the particular group that is transmitted from the first portable terminal, and adds the fifth information to the first information.
Regarding claim 23,
Claim 21 of Suzuki teaches the delivery device according to claim 16, wherein: the movable body is a vehicle; and the predetermined control includes a locking-unlocking control for the vehicle and a control of putting a driving source of the vehicle into a drivable state.
Regarding claim 24,
Claim 22 of Suzuki teaches the first portable terminal possessed by a user, the first portable terminal comprising a terminal-to-terminal communication interface circuit configured to transmit the first information to a second portable terminal in response to an input operation by the user, when the first portable terminal receives the first information to which the second information has been added, from the delivery device according to claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/            Primary Examiner, Art Unit 2689